Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 4 May 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 4. May 1806.

The first pen I put to paper after reaching my journey’s end must be to inform you, my dearest friend, of that Event—I left New-York, at four O’Clock of the afternoon of the first of this Month; the same day that my last Letter to you was written—My Sister concluded to remain there with the Coll: at least for the present—Her prospects and those of her family, are of a gloomy cast, but I can consider them all as only the natural consequences of the principles and practices which have for many years been in unceasing operation—She was moving from the house where they have resided, on the day that I reached New–York—They have engaged a small house within the Prison limits, where they can remain untill the issue of his trial upon the prosecution—What that will be I can more easily than willingly anticipate—But it is without remedy as far as I know—The knowledge or even the encouragement and approbation of the President and Secretary of State to the original project, will be of no avail on the question as to the legality of the enterprize—
My passage from New-York to Providence was shorter than usual—Only from Thursday afternoon to 10 O’Clock, Saturday Morning—The Packet was a new one, and the Accommodations were very good—The number of my fellow passengers uncommonly small—Two Gentlemen, two Ladies, and three small children constituted all the Cabin Company—The weather was very fine, all the passage, though during the greater part of it very cold—Friday Night we pass’d partly at anchor and partly beating up Providence River; but with water so smooth, and the vessel so steady, that some of my fellow-passengers, set the Cook to fiddling for them, and amused themselves with dancing.—We found a Stage waiting for us when we landed at Providence and immediately proceeded—At Dedham I left the Stage, and took a Chair, with a man who brought and landed me here last Evening at about 5 O’Clock so that from New-York to Quincy I was very little more than two days and Nights—I found both our children at my father’s—Both in fine health and considerably grown—John whom I saw first did not know me, but George recognized me immediately—
I have not yet had time to make my arrangements for the Summer, or to determine upon my mode and place of existence through the course of it—If I can get at Cambridge or in Boston a convenient chamber, and a comfortable place for boarding, I shall take it—I am afraid I shall be obliged to forego the pleasure of having my children with me; though I am peculiarly desirous of having George, whose instruction in some respects must depend upon me alone—He has entirely forgotten the little stock of French he had acquired, and can never recover it untill he can be permanently with me—
On Tuesday I expect to go to Cambridge to attend the installation of the New President—My own introduction to my professional functions will I suppose follow in a short Time—I shall write you again as soon as I see any prospect of being fixed for the Season.
The Spring has been much more backward here than it was the last year—In my father’s Garden the peach-trees are now just coming into blossom—I have not yet been up to our own place; but intend visiting it to-morrow.—This Evening, being Sunday I am going to Mrs: Cranch’s, and take my letter with me for the Post-Office—Enclose your letters to me for the future, under cover directed to my father—
Ever faithfully your’s
John Quincy Adams.